DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the interpretation under 112(f) of “sealing member”, Applicant submits that “a person skilled in the art would appreciate that the term ‘sealing’ or ‘sealing member’ shows what it is, not what it does” and thus “should not be interpreted under 35 USC § 112(f).”  This is not persuasive, as Applicant has not pointed out how any prong of the 3-prong test was misapplied: member is a generic term, the term sealing modifies member, and there is no further modification to the term by means of structure, material or acts for performing the claimed function.  Therefore, the interpretation under 112(f) is maintained.
REASONS FOR ALLOWANCE
Claims 1-10 are allowable for the reasons stated in the previous Office Action and the Remarks filed 11/29/2021.
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745